In a child support proceeding pursuant to Family Court Act article 4, the mother appeals from an order of the Family Court, Nassau County (Brennan, J), dated July 7, 2004, which denied her objection to so much of an order of the same court (Dwyer, S.M.) dated March 12, 2004, as, after a hearing, declined to impute income to the father based on his annual salary prior to the termination of his last employment.
Ordered that the order is affirmed, with costs.
Contrary to the mother’s contention, while it may be appropriate to impute income where the father has voluntarily left his employment (see Family Ct Act § 413 [1] [b] [5] [v]; Matter of Barrow v Hammond, 305 AD2d 496, 497 [2003]; Matter of Dodaro v Beyer, 297 AD2d 379, 380 [2002]; Matter of Prill v Mandell, 231 AD2d 445, 446 [1997]; Matter of Beck v Beck, 228 AD2d 672, 673 [1996]), the facts of this case do not warrant this finding (see Matter of Prill v Mandell, supra; Martusewicz v Martusewicz, 217 AD2d 926, 927 [1995]).
*567The mother’s contention that the father did not diligently seek new employment is without merit.
Accordingly, the Family Court properly denied the mother’s objections to the order of the Support Magistrate. Florio, J.P., Goldstein, Fisher and Covello, JJ., concur.